The Honorable Charles L. Ormond State Representative 1500 View Street Morrilton, AR 72110-3725
Dear Representative Ormond:
You have presented the following questions for my opinion:
  (1) Is it appropriate for the county to use 911 funds for the purchase of sign making equipment?
  (2) If this is permissible, and the 911 funds are used in making road signs for the county then is it permissible for 911 to refuse to make signs for the city?
RESPONSE
Question 1 — Is it appropriate for the county to use 911 funds for thepurchase of sign making equipment?
It is my opinion that it is appropriate for the county to use 911 funds for the purchase of sign making equipment only if the equipment is used exclusively for making signs that are necessary for the provision of 911 service in the area served by the county.
I assume that your reference to "911 funds" is a reference to the various charges and other sources of funds that are authorized for the support of 911 emergency service system under A.C.A. § 12-10-318 through -321. The authorized uses of such 911 funds are set forth in A.C.A. § 12-10-323. The pertinent part of that statute states:
  (a)(1) Any revenue generated pursuant to §§ 12-10-318—12-10-321 may be expended only in direct connection with the provision of 911 services
and only for the following purposes:
*      *      *
  (G) Supplies, equipment, public safety answering point personnel training, vehicles, and vehicle maintenance, if such items are solely and directly related to and incurred by the political subdivision in mapping, addressing, and readdressing a 911 system.
A.C.A. § 12-10-323(a)(1)(G) (emphasis added).
In my opinion, the above-quoted provision can readily be interpreted to include road and street signs that would be necessary to direct emergency service personnel to the addresses from which 911 calls are received. However, because this provision expressly limits expenditures to purposes that are solely and directly related to mapping, addressing, and readdressing for the provision of 911 services, it is my opinion that if the funds are used to purchase sign-making equipment, that equipment must be used exclusively to make signs that are necessary for the provision of 911 service in the area served by the county, and cannot be used to make other types of signs. I note that the statute states this limitation twice.
Question 2 — If this is permissible, and the 911 funds are used in makingroad signs for the county then is it permissible for 911 to refuse tomake signs for the city?
It is my opinion that the answer to this question will depend upon the arrangement between the city and the county concerning the provision of 911 service in the two political subdivisions.
Political subdivisions are authorized to enter into "mutual aid agreements" under which one political subdivision agrees to provide 911 service for the other political subdivision. A.C.A. § 12-10-305. Such agreements must include a stipulation of the fair share of funding to be contributed by the political subdivision being served. Id.
In order to determine whether a county is justified in refusing to use its sign-making equipment to make signs for a city, it will be necessary first to determine whether the county and the city have entered into a mutual aid agreement for the provision by the county of 911 service to the city. If the county and the city have entered into such an agreement, it will then be necessary to scrutinize the terms of the mutual aid agreement and evaluate whether those terms can be interpreted to place upon the county the responsibility for making the signs that would be required for the provision of 911 service to the city. I reiterate that 911 funds cannot be used to purchase equipment that is used for purposes that are not directly connected with the provision of 911 service. A.C.A. § 12-10-323.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General